Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated August 17, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Objections
Claim 4 has been objected to because of minor informalities.
	The objection of claim 4 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 1-7 and 21-24 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-7 and 21-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103

I.	Claims 1-4 and 7 have been rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2019/0190005 A1) in view of Hoffmann (US Patent No. 3,953,234).
	The rejection of claims 1-4 and 7 under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Hoffmann has been withdrawn in view of Applicant’s amendment.

II.	Claims 5-6 and 21-22 have been rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2019/0190005 A1) in view of Hoffmann (US Patent No. 3,953,234) as applied to claims 1-4 and 7 above, and further in view of Suzuki et al. (US Patent Application Publication No. 2016/0315313 A1) and as evidenced by Oguro (US Patent Application Publication No. 2013/0071755 A1).
	The rejection of claims 5-6 and 21-22 under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Hoffmann as applied to claims 1-4 and 7 above, and further in view of Suzuki et al. and as evidenced by Oguro has been withdrawn in view of Applicant’s amendment.

III.	Claims 23 and 24 have been rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2019/0190005 A1) in view of Hoffmann (US Patent No. 3,953,234) as applied to claims 1-4 and 7 above, and further in view of Suzuki et al. (US Patent Application Publication No. 2016/0315313 A1) and as evidenced by Oguro (US Patent Application Publication No. 2013/0071755 A1) as applied to claims 5-6 and 21-22 above, and further in view of Swonger et al. (US Patent Application Publication No. 2016/0351889 A1).

	The rejection of claims  23 and 24 under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Hoffmann  as applied to claims 1-4 and 7 above, and further in view of Suzuki et al. and as evidenced by Oguro as applied to claims 5-6 and 21-22 above, and further in view of Swonger et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6
	line 2, the word “the” (first occurrence) should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
	line 1, “the lithium cations” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by 

introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, recites “depositing lithium metal”.
	It is unclear from the claim language what the relationship is between depositing lithium metal and electroplating lithium recited in claim 1, line 11. And how depositing lithium metal is further limiting electroplating lithium.

Claim 21
	line 5, “the lithium metal” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 25
	line 2, “DME” is indefinite.

	line 5, it is unclear what is meant by “thtrahydrofufuryl alcohol”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-7 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (“Facet Selectivity of Cu Current Collector for Li Electrodeposition,” Energy Storage Materials (2019 May 1), Vol. 19, pp. 154-162).
	Regarding claim 1, Kim teaches a method of producing lithium comprising: 
• forming an electrolyte solution (= three types of liquid electrolyte were prepared) comprising a lithium salt (= lithium bis(trifluoromethanesulfonyl)imide (LiTFSI)), a solvent (= a
co-solvent of 1,3-dioxolane and 1,2-dimethoxyethane (DOL/DME, 5:5 v/v), and an additive selected from the group consisting of lithium nitrate (“LiNO3”), adiponitrile, fluoroethylene carbonate, vinylene carbonate, vinylethylene carbonate, phenylethylene carbonate, trifluoromethyl propylene carbonate, allyl methyl carbonate, chloroethylene carbonate, succinic anhydride, maleic anhydride, phthalic anhydride, methyl benzoate, bromobutyrolactone, methyl chloroformate, vinyl acetate, ethylene sulfite, propane sultone, propene sultone, butane sultone, propylene sulfite, butylene sulfite, dimethyl sulfite, diethyl sulfite, glycolide, dimethyl glycolide, tetramethyl glycolide, N-acetyl caprolactam, succinimide, 2-vinylpyridine, 2-cyanofuran, methyl cinnamate, and vinyl ethylene sulfite (= lithium nitrate (LiNO3)); and
• electroplating lithium on a substrate disposed within the electrolyte solution (= Li was plated onto Cu current collectors) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”].
The method of Kim differs from the instant invention because Kim does not disclose 

forming by electrochemical break-down of the additive a protective layer on the electroplated lithium.  
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  Kim teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	(ii)  It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
Regarding claim 2, Kim teaches wherein the additive has a concentration in the electrolyte solution of 0.1 to 1.0 M (= 0.2 M lithium nitrate (LiNO3)) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”].
Regarding claim 3, the method of Kim differs from the instant invention because Kim does not disclose wherein the protective layer is a polymeric protective layer.  
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  Kim teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 

191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	(ii)  It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
Regarding claim 4, Kim teaches wherein the lithium salt is selected from the group consisting of lithium bis(fluorosulfonyl)imide (“LiFSI”), lithium bis(trifluoromethanesulfonyl)imide (“LiTFSI”), lithium bis(pentafluoroethanesulfonyl)imide (“LiBETI”), lithium hexafluorophosphate (“LiPF6”), lithium hexafluoroarsenate (“LiAsF6”), lithium perchlorate (“LiClO4”), lithium tetrafluoroborate (“LiBF4”), lithium bis(oxalate)borate (“LiBOB”), lithium difluoro(oxalate)borate (“LiDFOB”), lithium bi s(fluoromalonato)borate (“LiBFMB”), lithium tetracyanoborate (“LiTCB”), lithium dicyanotriazolate (“LiDCTA”), lithium dicyano-trifluoromethyl-imidazole (“LiTDI”), and lithium dicyano-pentafluoroethyl-imidazole (“LiPDI”) or-2- 4861-0192-5143Atty. Dkt. No. 051583-0909combinations thereof (= lithium bis(trifluoromethanesulfonyl)imide (LiTFSI)), and the solvent is selected from ether-based organic solvents (= 1,2-dimethoxyethane) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”].
Regarding claim 5, Kim teaches removing the deposited lithium metal with the protective layer from the substrate (= the cells were cycled at 1 mA cm-2) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”].
Regarding claim 6, Kim teaches wherein the substrate comprises a metallic foil (= the control and annealed Cu foils were cut into a disk (Ø 16 mm)) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”] and further comprising removing a lithium-coated 

metallic foil from the electrolyte solution (= prior to the surface analysis, the Li electrodes taken from the discharged cells were rinsed with dimethoxyethane (DME) in a glove box and dried in a vacuum chamber) [page 155, “2.3. Surface analysis”].
Regarding claim 7, Kim teaches wherein reducing the lithium cations at the substrate and depositing lithium metal are at a temperature of 15-80°C (= at room temperature) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”].
  Regarding claim 25, Kim teaches wherein the solvent is selected from the group consisting of amyl ethyl ether, cyclopentyl methyl ether, diethyl ether, DME, dimethoxymethane, diisopropyl ether, dibutyl ether, di(propylene glycol) ether, 1,4-dioxane, ethyl butyl ether,-3- 4861-0192-5143Atty. Dkt. No. 051583-0909methoxyethane, methyl butyl ether, 2-methyltetrahydrofuran, polyethylene glycol, propylene glycol methyl ether, tetrahydrofuran, thtrahydrofufuryl alcohol, tetrahydropyran, 2,2,5,5,- tetramethyltetrahydrofuran, dimethyl sulfoxide, and N,N-dimethylformamide (= a co-solvent of 1,3-dioxolane and 1,2-dimethoxyethane (DOL/DME, 5:5 v/v) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for 

modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under 
either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Facet Selectivity of Cu Current Collector for Li Electrodeposition,” Energy Storage Materials (2019 May 1), Vol. 19, pp. 154-162) as applied to claims 1-7 and 25 above, and further in view of Suzuki et al. (US Patent Application Publication No. 2016/0315313 A1) and as evidenced by Oguro (US Patent Application Publication No. 2013/0071755 A1).
	Kim is as applied above and incorporated herein.
	Regarding claim 21, Kim teaches wherein the electrolyte solution has an anode disposed 

therein (= Li metal counter electrode (Ø 12 mm)) and the electrolyte solution is at a temperature of 15-80°C (= at room temperature) [page 155, “2.2. Electrochemical deposition of lithium on the Cu substrates”].
	The method of Kim differs from the instant invention because Kim does not disclose wherein the electroplating of the lithium comprises: rolling the substrate, comprising a copper foil, from a copper foil roller through the electrolyte solution to a lithium coated copper foil roller; reducing lithium cations at the copper foil and depositing the lithium metal on the copper foil as the copper foil passes through an electroplating region within the electrolyte solution, forming lithium coated copper foil.  
	Kim teaches the electrochemical deposition of lithium metal on copper foil (page 155, left column, lines 23-31, and “2.2. Electrochemical deposition of lithium on the Cu substrates”).
Like Kim, Suzuki teaches electroplating a metallic foil (Fig. 5).
Here, FIG. 5 is a schematic drawing to outline the treatment to form the structure 11 by laminating the conductive material layer 14 on a substrate by electroplating treatment. As shown in FIG. 5, the structure 11 can be formed in a roll-to-roll process wherein a metal substrate made of metallic foil 51, etc. (metal substrate film) is passed through a treating tank containing an electroplating solution while being conveyed in a horizontal direction with conveying rollers to apply the electroplating treatment (page 4, [0056]).

	More specifically, the treatment apparatus shown in the schematic drawing of FIG. 5 comprises a pre-treatment tank 60, an electroplating treatment tank 70A and a post-treatment tank 80. Symbol 52 indicates a cathode power supply roller and symbol 53 indicates a nip roller. The metal substrate film 51 made of metallic foil, etc. is conveyed in the horizontal direction and passed through each of the treatment tanks, so that treatments are applied (page 4, [0058]). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Kim with 

wherein the electroplating of the lithium comprises: rolling the substrate, comprising a copper 
foil from a copper foil roller through the electrolyte solution to a lithium coated copper foil 
roller; reducing lithium cations at the copper foil and depositing the lithium metal on the copper foil as the copper foil passes through an electroplating region within the electrolyte solution, forming lithium coated copper foil because in a roll-to-roll process, a metal substrate film made of metallic foil is conveyed in the horizontal direction and is passed through each of treatment tanks, so that treatments are applied.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, it is within the level of ordinary skill in the art to operate a process continuously (MPEP § 2144.04(V)(E)).
	Regarding claim 22, Suzuki teaches rolling the lithium metal coated copper foil about the lithium metal coated copper foil roller (= a roll-to-roll process) [page 4, [0056]].
	Oguro is evidence that a roll-to-roll process comprises a take-up reel 6B for an electrolytically plated copper foil (page 4, {0075]).

II.	Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 

et al. (“Facet Selectivity of Cu Current Collector for Li Electrodeposition,” Energy Storage Materials (2019 May 1), Vol. 19, pp. 154-162) as applied to claims 1-7 and 25 above, and further in view of Suzuki et al. (US Patent Application Publication No. 2016/0315313 A1) and as evidenced by Oguro (US Patent Application Publication No. 2013/0071755 A1) as applied to claims 21 and 22 above, and further in view of Swonger et al. (US Patent Application Publication No. 2016/0351889 A1).
	Kim, Suzuki and Oguro are as applied above and incorporated herein.
	Regarding claim 23, the method of Kim differs from the instant invention because Kim does not disclose wherein a spacing film is co-rolled with the lithium metal coated copper foil about the lithium metal coated copper foil roller.  
	Swonger teaches that:
In another embodiment, lithium metal produced from a lithium ion containing electrolyte is directly coated onto a strip of material and is then converted to a lithium compound using a continuous 
strip coating system as shown in FIG. 8. The roll of film to be coated is loaded onto payoff reel 46 with tension clutch 9. The film is thread under strip guide 40 and onto takeup reel 96. Polypropylene film 95 can also be threaded onto takeup reel 96 if desired to separate each layer of film. Tension clutch 92 controls the tension. Catholyte 33 is loaded into cavity above lithium ion conductive glass-ceramic (LiC-GC) plates 39. Platform 47 is raised to submerse guide/film 40/46 in catholyte 33. Variable speed drive 2 controls film speed through the bath. DC voltage applied to the conductive housing of cell base 32 and the rotary contactors 71 at payoff and takeup reels. The energized strip is the cathode and cell base 32 is the anode. The film is processed through a bath at a controlled speed and voltage profile in order to coat film with high purity lithium metal at a desired thickness and morphology (page 10, [0118]).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Kim with wherein a spacing film is co-rolled with the lithium metal coated copper foil about the lithium 

metal coated copper foil roller because threading a polypropylene film onto a takeup reel separates each layer of film.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 24, Suzuki teaches wherein prior to rolling about the lithium metal coated copper foil roller, the lithium metal coated copper foil passes through a dryer (= further, it is possible to provide a drying treatment tank to apply drying treatment posterior to the post-treatment tank 80) [page 5, [0065]].
	The method of Kim differs from the instant invention because Kim does not disclose
wherein prior to rolling about the lithium metal coated copper foil roller, the lithium metal coated copper foil passes through a washer.
Suzuki teaches that incidentally, it is possible to provide a water washing treatment tank to apply water washing treatment or a roller or an air nozzle, etc. for draining off liquid between each of the treatment tanks 60, 70A and 80 (page 5, [0065]).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Kim with wherein prior to rolling about the lithium metal coated copper foil roller, the lithium metal 

coated copper foil passes through a washer because the repetition of the water washing step to provide the same results, or simply to wash, is well within the skill of one having ordinary skill in the art. The concept of duplication is not patentable. St. Regis Paper Co. v. Bemis Co. Inc., 193 
USPQ 8, 11 (7th Cir. 1977). While this decision relates to the duplication of parts, there is no reason why such duplication cannot be extended to a process step.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	KR 10-2020-0002235 is cited to teach forming a lithium film on a copper foil by electroplating (ƿ [0084]).
Ma et al. (“Facile and Scalable Electrodeposition of Copper Current Collectors for High-Performance Li-Metal Batteries,” Nano Energy (2019 May 1), Vol. 59, pp. 500-507) is cited to teach a simple and scalable process for mass production of dendrite-free and high capacity current collector for Li-batteries, which can be easily incorporated into the roll-to-roll manufacturing processes of battery industries (page 500, abstract; and graphical abstract).
He et al. (“The Intrinsic Behavior of Lithium Fluoride in Solid Electrolyte Interphases on Lithium,” Proceedings of the National Academy of Sciences (2020 Jan 7), Vol. 117, Nol. 1, pp. 73-79) is cited to teach varying structures of the LiF-containing solid electrolyte interphase(SEI) on Li (page 74, Fig. 1).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 4, 2022